Citation Nr: 0030457	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-39 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 20 
percent for post operative residuals of a torn lateral and 
medial meniscus with anterior cruciate ligament 
reconstruction of the left knee.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for intervertebral disc syndrome with degenerative 
changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1971 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating action by the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for post operative residuals of a torn lateral and 
medial meniscus with anterior cruciate ligament 
reconstruction of the left knee, evaluated at 20 percent 
disabling, and for degenerative changes at L3-L5, evaluated 
as noncompensable (zero percent).  By that same rating 
action, the RO also denied entitlement to service connection 
for bilateral hearing loss and tinnitus.  The veteran has 
perfected a timely administrative appeal, which challenges 
the initial ratings assigned for both the left knee and 
lumbar spine disabilities, and which contests the denial of 
service connection for bilateral hearing loss and tinnitus.  
During the course of this appeal, the veteran's claims folder 
was transferred from the Phoenix Arizona RO to the Los 
Angeles, California RO.  

By a separate rating decision, dated in June 2000, the RO re-
characterized the veteran's lumbar spine disability as 
intervertebral disc syndrome with degenerative changes at L3-
L5, and increased the initial evaluation to 20 percent 
disabling.  Inasmuch as the assignment of the 20 percent 
evaluation is not the maximum benefit under the rating 
schedule, the claim for a higher initial evaluation for the 
lumbar spine disability remains in controversy and, hence, it 
is viable issue for appellate consideration by the Board.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (quoting 
AB v. Brown, 6 Vet. App. 35, 38 (1993)).  

The issue of entitlement to service connection for tinnitus 
will be addressed in the REMAND that follows the decision.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999.


FINDINGS OF FACT

1.  No bilateral hearing loss disability by VA standards is 
currently demonstrated.

2.  The evidence of record demonstrates that the veteran's 
post operative residuals of a torn lateral and medial 
meniscus, with anterior cruciate ligament reconstruction, of 
the left knee are manifested by subjective complaints of left 
knee pain, normal range of motion, no swelling, no effusion, 
no warmth, redness or abnormal movement, with slight weakness 
on extension, no medial or lateral ligament laxity, 
tenderness at the patella, no objective evidence of pain on 
motion, and with x-ray indication of degenerative joint 
disease of the left knee.  

3.  The evidence of record demonstrates that the veteran's 
intervertebral disc syndrome with degenerative changes to L3 
to L5 is manifested by a limitation of lumbar spine motion 
and objective pain on motion, and x-ray evidence of marked 
spurring along the contiguous margins of the vertebral bodies 
throughout the spine, which is productive of no more than 
moderate degenerative disc disease in the lumbar spine; 
productive of no more than moderate impairment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (2000).

2.  The criteria for an initial evaluation in excess of 20 
percent for post operative residuals of a torn lateral and 
medial meniscus with anterior cruciate ligament 
reconstruction of the left knee have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2000).  

3.  The criteria for a current, separate 10 percent 
disability rating for degenerative changes of the left knee 
are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2000).  

4.  The criteria for an initial evaluation in excess of 20 
percent for intervertebral disc syndrome with degenerative 
changes at L3 to L5 have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection/Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

Chronic diseases such as sensorineural hearing loss may be 
presumed to have been incurred in service if it is manifested 
to a compensable degree within a year of discharge from a 
period of active service lasting 90 or more days.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

For purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The Board is satisfied that all facts pertinent to the claim 
for service connection for bilateral hearing loss have been 
properly developed.  Further, after examining the record, the 
Board determines that no further assistance to the veteran is 
required, because, as will be explained below, there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107).  

The veteran's service medical records reveal that he 
underwent several audiometric examinations while in service 
for 20 years.  Each audiometric examination over a 20 year 
period has been reviewed.  In pertinent part, in April 1972, 
the veteran had an audiogram in conjunction with a 
qualification physical examination.  The audiogram revealed 
hearing acuity was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
0
LEFT
15
0
15
10
10

The veteran also underwent audiometric testing in September 
1975, and in June 1983.  In each instance, impaired hearing 
for VA disability purposes was not shown.  See 38 C.F.R. 
§ 3.385.  Impaired hearing for VA disability purposes was 
also not shown on audiometric examination in January 1986, 
when the veteran was fitted for earplugs.  On examination in 
March 1987, April 1988, and November 1988, VA disability 
purposes was not shown.

In November 1990, audiometry results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
10
15
15
15

At an examination in January 1991, a few months prior to his 
discharge in November 1991, the veteran was clinically 
evaluated as normal for the ears.  A January 1991 annual 
audiometry examination was done and it appears that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
15
15
LEFT
15
10
20
20
25

No threshold shift was shown in the left ear when comparison 
was made to a reference audiogram; and a threshold shift, 
showing poorer hearing, was shown in the right ear when a 
comparison was made.  The examiner indicated that there was 
no significant threshold shift.  

Post service records reveal that the veteran initiated a 
claim for service connection for bilateral hearing loss in 
February 1992.  

In March 1992, he underwent a VA audiology examination.  By 
history, the veteran told the examiner that he was told that, 
as a result of physical examinations given in the Navy, his 
hearing was deteriorating.  The examiner noted that the 
audiological history other than that fact was negative.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
5
10
15
15
15

The average pure tone thresholds, in decibels, for the right 
ear was 6 decibels, and for the left ear it was 14.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in each ear.  The examiner concluded that hearing was within 
normal limits, both ears.  Tympanograms and acoustic reflexes 
were normal, both ears.  Included in an April 1992 VA general 
examination report, was that the veteran denied significant 
hearing loss, and that the audiogram (above) was pending.  

At an August 1994 personal hearing, the veteran testified 
that he incurred hearing loss in service when he was working 
as a submarine torpedoman in 1979 or 1989.  He said that 
there was constant shooting of slugs into the water, and that 
those weapons were very loud.  The veteran testified that 
when he sought medical treatment in service, he was told that 
he had hearing loss, and that he went in for yearly checkups 
as a torpedoman.  The veteran indicated that he could not 
hear people talking to him.  The veteran said that he 
disagreed with the VA examination, wherein it was determined 
that he had normal hearing.  The veteran testified that he 
currently experienced problems with hearing loss and ringing 
in the ears.  He stated that the ringing had been present 
since 1980 when he worked on the submarines.  He described 
the ringing as constant and persistent, and that it lasted 
for a couple of minutes.  Later in his testimony, the veteran 
described the ringing as intermittent, happening sometimes, 
and not constant.  The veteran stated that the ringing was 
bilateral.  He had no treatment for hearing loss or ringing 
in the ears since discharge from service.  

In considering this claim, the evidence of record clearly 
demonstrates that audiometric testing conducted between 1972 
and 1990 reveal that the veteran's right and left ear pure 
tone thresholds at the applicable frequencies consistently 
were recorded as normal during service.  Moreover, it is also 
evident from the record that while a decibel loss of no 
greater than 25 at 500 hertz for the right ear, and at 4000 
hertz for the left ear, was noted on a January 1991 
audiometry examination, a subsequent VA audiology 
examination, conducted approximately a year later in March 
1992, disclosed no evidence of a bilateral hearing 
impairment.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (noting that "the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss") (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. 
eds., 1988)).  Indeed, it is well to observe that the veteran 
showed overall no greater than 15 decibels for each of the 
applicable frequencies, a 100 percent speech recognition 
score, and was found to have normal hearing acuity in each 
ear.

Although the veteran has presented oral testimony and other 
lay evidence purporting to show that he suffered a bilateral 
hearing loss as a result of noise exposure in service, there 
is no indication of a bilateral hearing disability within the 
applicable standards during service or proximate to 
separation.  38 C.F.R. § 3.385.  Further, unlike the facts in 
Hensley, the results of the March 1992 post service audiology 
examination in the instant case are insufficient to establish 
a bilateral hearing disability is indicated at present.  But 
see, e.g., Hensley, 5 Vet. App. at 157, 164.  Thus, since 
section 3.385, as relevant here, prohibits a finding of 
hearing disability, where the requisite hearing status is not 
met, Hensley at 160, it is apparent that the veteran's 
bilateral hearing loss as documented in the January 
1991 report does not constitute a "presently existing 
disability," for which service connection may be granted.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) 
(upholding the Secretary's interpretation of 38 U.S.C. § 1131 
to require a presently existing disability and concluding 
that such a requirement comports with the other provisions of 
the statute as a whole); see also 38 U.S.C. § 1110 (to the 
same effect).  Therefore, the Board must conclude that a 
bilateral hearing loss disability was not incurred in or 
aggravated by service.  Accordingly, service connection is 
denied.


II.  Higher Initial Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Schedule) and are intended 
to represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2000).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

In light of the foregoing, the Board notes that this case 
involves an appeal as to the initial rating of the veteran's 
knee and lumbar spine disabilities, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. at 126.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Accordingly, the Board should 
consider the applicability of a higher rating for the entire 
period in which the appeal has been pending. Id.

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected left knee and lumbar spine disabilities.  


A.  Left Knee

Service medical records reveal that the veteran was seen in 
service for complaints of left knee pain, and a possible torn 
medial meniscus.  While in service in October 1989, the 
veteran underwent a left anterior cruciate ligament (or ACL) 
repair.  

In April 1992, the veteran underwent VA examination.  At that 
time, the veteran had subjective complaints of pain in the 
left knee and instability of the left knee.  Objective 
findings showed no swelling of the left knee, no deformity, 
and no effusion.  Range of motion of the left knee was from 
zero degrees of extension to 150 degrees of flexion, and no 
pain with extremes of flexion or extension.  Corresponding x-
rays included a finding of status post anterior cruciate 
ligament repair, left.  

In an September 1992 rating decision, service connection was 
granted for post operative residuals, torn lateral and medial 
meniscus with anterior cruciate ligament reconstruction left 
knee.  A 20 percent evaluation was assigned, effective 
December 1, 1991, under Diagnostic Code 5257 for instability 
of the knee.

At his personal hearing in August 1994, the veteran testified 
that he had left knee reconstruction, and that since service 
discharge he had not had any treatment for the knee.  He felt 
that the left knee condition had gotten progressively worse, 
and that it affected his job as a mechanic.  The veteran 
described that he had constant pain in the left knee and that 
he was unable to go under vehicles to performed mechanic work 
because the knee gave out on him.  The veteran said that he 
forced himself to walk when he had pain in the knee, and that 
the instability was constant.  

In October 1996, the veteran underwent VA examination.  Range 
of motion was from zero degrees of extension to 135 degrees 
of flexion.  The diagnosis was left knee ACL reconstruction, 
with residual weakness, and swelling.  Corresponding x-rays 
showed post surgical cruciate ligament repair with bony 
sclerosis or degenerative arthrosis of the tibia plateau.  

In December 1999, the veteran underwent a private orthopedic 
examination for VA purposes.  Subjective complaints included 
left knee pain, which was aggravated by prolonged standing, 
bending, lifting, use of stairs and repetitive motion from a 
seated position.  He said that his knee gave way a few times 
per month, and that it occasionally locked.  

Physical examination revealed that range of motion of the 
left knee was from zero degrees of extension to 140 degrees 
of flexion, which was noted as normal.  Examination of the 
knee revealed no swelling, no effusion, no increased warmth, 
no redness, or abnormal movement.  The examiner stated that 
there was slight weakness on extension of the left knee in 
conjunction with the diminished girth of the left thigh, 
indicating some quadriceps weakness.  Further examination of 
the knee revealed no definite medial or lateral ligament 
laxity, but there was a 1+ positive Lachman's sign, 
indicating some anterior cruciate ligament weakness.  With 
knee flexion and extension, there was crepitus noted with 
motion between the femur and tibia.  There was also crepitus 
with motion between the patella and femur.  The examiner 
noted that tenderness was evident about the patella and joint 
lines of the knee on both sides.  McMurray's test was 
negative in the left knee.  Drawer's sign was absent in the 
left knee.  In assessing motion in the left knee, the 
examiner said that there was "no evident limitation by 
pain," fatigue, weakness, lack of endurance or 
incoordination.  No weakness was noted in any of the lower 
extremity muscle groups, and sensation was intact throughout.  

Corresponding x-rays of the left knee reportedly showed the 
presence of impingement screws, which were consistent with 
anterior cruciate ligament reconstruction.  There was some 
marginal spurring at the tibial femoral joints and in the 
patellofemoral joint.  The findings were consistent with the 
performed ACL reconstruction and indication of degenerative 
joint disease of the knee.  

The examination diagnosis was lateral and medial meniscus 
tears, left knee; status post anterior cruciate ligament 
reconstruction with evidence of degenerative joint disease 
beginning in the left knee.  In the discussion section, the 
examiner stated:  

The diagnosis, in regard to the left knee, should also 
include the fact that the veteran is status post 
anterior cruciate ligament reconstruction and shows 
evidence of degenerative joint disease beginning in the 
left knee...

In regard to the left knee, from time to time, flare ups 
of his knee pain are going to diminish his endurance for 
him being able to stand the necessary hours at his work 
as a cashier and may curtail these hours from time to 
time.  In regard to daily activities, the left knee 
problem can manifest itself in a tendency for the knee 
to give way while walking and, on occasion, the knee may 
become locked and be difficult to straighten.  These are 
symptoms that the veteran has noted.  They are not items 
that can be demonstrated by the physical examination.  
They are, however, to some extent, supported by the fact 
that there is muscular atrophy in the left thigh and 
leg, which would certainly go along with the tendency 
for the knee to give way from time to time.  

The Board has reviewed the record in its entirety and 
determines that a higher initial rating is not warranted for 
the left knee.  The Board also determines that an additional, 
and separate, rating for the veteran's left knee disability 
is warranted based upon a showing of degenerative arthritis 
by x-ray. 

The veteran's left knee disability is currently classified as 
post operative residuals, torn lateral and medial meniscus 
with anterior cruciate ligament reconstruction, and is 
currently rated 20 percent disabling under Diagnostic Code 
5257 for other impairment of the knee.  A 30 percent 
evaluation may be assigned for other impairment of either 
knee, including recurrent subluxation or lateral instability, 
which is severe.  When moderate, a 20 percent evaluation may 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  Regarding instability of the knee, the Board 
determines that a rating higher than the already assigned 20 
percent evaluation for the left knee disability is not 
warranted at this time because in order to get a higher 
rating for instability of the knee, the veteran has to show 
that there is severe, not just moderate, instability.  The 
evidence of record does not comport with a severe disability 
rating for instability of the knee.  Rather, the veteran's 
knee disability, even post operative, is manifested by no 
swelling, no abnormal movement, tenderness and slight 
weakness.  In essence, the medical findings on VA 
examinations, and the other evidence of record, fail to 
demonstrate that his left knee disability is productive of 
any more than moderate impairment, if that.  Therefore, under 
Diagnostic Code 5257, the veteran is not entitled to a rating 
higher than the 20 percent already in effect.  See Fenderson 
v. West, supra (the Board must consider all of the functional 
limitations resulting from the service-connected disability, 
even if the disability is not rated based on limitation of 
motion).  

Next, it is noted that in a precedent opinion, dated in July 
1997, the VA General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic codes 5003 and 5257.  VAOPGCPREC 23-97, slip 
op at 3 (July 1997).  In that opinion, the General Counsel 
explained that where additional disability is shown, a 
veteran rated under diagnostic code 5003 can also be 
compensated under diagnostic code 5257 (and vise versa).  Id.  

Here, in addition to the veteran's moderate knee impairment, 
there is x-ray evidence of degenerative arthritis beginning 
in the left knee.  Degenerative arthritis is to be evaluated 
based on the limitation of motion of the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, however, the limitation 
of the motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of ten percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined not added.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999); see also 38 C.F.R. 
§ 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing 
Litchtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)); 
VAOPGCPREC 9-98, slip op. at 6 (Aug. 14, 1998).

Limitation of motion of the knee joint is in accordance with 
Diagnostic Codes 5260 and 5261.  A noncompensable evaluation 
is warranted for limitation of flexion of either knee to 
60 degrees.  A 10 percent evaluation requires that flexion be 
limited to 45 degrees.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A noncompensable evaluation is 
warranted under Diagnostic Code 5261 for limitation of 
extension of either knee to 5 degrees.  A 10 percent 
evaluation requires that extension is limited to 10 degrees; 
and a 20 percent evaluation requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The normal range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2000). 

The evidence of record shows that the veteran has normal 
range of motion for the knee, from zero degrees of extension 
to 140 degrees of flexion.  This was most recently observed 
on orthopedic examination in December 1999.  Earlier, at the 
October 1996 VA examination, the range of motion was from 
zero degrees of extension to 135 degrees of flexion.  Since 
there is essentially no limitation of motion of the veteran's 
left knee, a compensable rating strictly under the criteria 
for limitation of motion, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261.  Further, no 
"compensable rating" is contemplated under the provisions 
of 38 C.F.R. §§ 4.40, 4.45.  In that respect, the 
"claimant's painful motion may add to the actual limitation 
of motion so as to warrant a rating under DC 5260 or DC 
5261."  VAOPGCPREC 9-98.  Applying §§ 4.40, and 4.45 to this 
case, however, is futile because in assessing the motion of 
the left knee at examination in December 1999, the examiner 
stated that there was "no evident limitation by pain," 
fatigue, lack of endurance or incoordination.  The findings 
of this examiner are of high probative value as to the 
effects of pain, since specific attention and examination 
were given for the purposes of determining the effects of 
pain on limitation of motion, and other details showing the 
veteran's residual disability.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (it is the Board's duty to determine the 
credibility and weight of evidence).  Given the examiner's 
conclusions, a zero percent rating is appropriate under 
Diagnostic Codes 5260 and 5261, even considering the effects 
of pain.  38 C.F.R. § 4.71a.   

Nevertheless, if there is swelling, muscle spasm or 
satisfactory evidence of painful motion in the knee, a major 
joint, a 10 percent rating is warranted under Diagnostic Code 
5003 and 38 C.F.R. §§ 4.45(f), 4.59 (2000).  The evidence 
detailed above does not show swelling or muscle spasm.  
However, the veteran has consistently complained of, and 
testified under oath to, painful motion of the left knee.  
The Board finds his complaints of painful motion credible, 
and accepts them as satisfactory evidence of the presence of 
painful motion.  Accordingly, a 10 percent rating is 
warranted in this respect.  38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Diagnostic Code 5003 (2000); Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  

Based on the above analysis and for the aforementioned 
reasons, the Board finds that the veteran does have painful 
motion of the left knee due to arthritis warranting a 
separate 10 percent evaluation, but no more.  Accordingly, 
the veteran's claim is granted to the extent indicated above.  

In reaching the determination in this case, the Board 
recognizes that the RO has not addressed the question of 
whether an additional rating under Diagnostic Code 5003 is 
warranted.  Thus, the Board must consider whether the veteran 
has been given full notice and an opportunity to be heard, 
and if not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  Because the 
evidence previously presented adequately spoke to the 
diagnostic criteria of 5257, and 5003; and because the 
Board's decision to assign a 10 percent rating for 
degenerative changes of the left knee, in addition to the 20 
percent rating already in effect for post operative residuals 
of a torn lateral medial meniscus with anterior cruciate 
ligament reconstruction of the left knee, has not altered the 
ultimate outcome of the veteran's claim and thus results in a 
favorable decision, the Board concludes that the veteran has 
not been prejudiced by its action.  Id. at 394.

B.  Lumbar Spine

During service, in 1974, the veteran complained of having low 
back pain after weight lifting.  Objective findings included 
muscle spasm and positive straight leg raising at 60 degrees 
on the right.  The impression was low back strain.  

At an April 1992 VA examination, physical examination of the 
back revealed that the musculature of the back was normal.  
Range of motion was forward flexion to 100 degrees, and 
backward extension of 35 degrees.  Left lateral flexion was 
35 degrees, right lateral flexion was 35 degrees, rotation to 
the left was 70 degrees, and rotation to the right was 70.  
All of these motions were done without pain.  Regarding 
neurological involvement, the veteran walked well, there was 
no limp.  He walked well on his heels and toes, and he 
squatted so that his heels would touch the buttocks.  He had 
no trouble getting shoes, stockings and trousers on and off.  
There was no limp.  There was slight tenderness in the 
lumbosacral junction.  Reflexes in the patella and Achilles 
area were 2+ and they were symmetrical.  There were no 
abnormal reflexes.  Sensation was completely normal in the 
lower extremities and in the saddle area of the back; and 
muscle power and toe extensions and knee extensions were 5+.  
There was no atrophy, except to the left thigh, which was 
secondary to the left knee problem.  The straight-leg raising 
tests in both the sitting and supine positions was to 90 
degrees on both sides, and there was no back or leg pain.  

The diagnosis was low back pain, muscular, spondylolisthesis 
not found.  Corresponding x-rays of the lumbar spine and 
pelvis revealed mild scoliosis, and productive changes were 
present anteriorly at L3-4, and L4-5 and there was suspicion 
of minimal disk space narrowing at those levels.  

In a September 1992 rating decision, service connection was 
granted for degenerative changes, L3-L5 (x-ray evidence 
only), and a zero, or noncompensable rating was assigned.  
The RO assigned the noncompensable rating under Diagnostic 
Code 5010, for arthritis.  The effective date of the grant 
for service connection was December 1, 1991.  

At his personal hearing in August 1994, the veteran testified 
and described how his back gave way at times.  He said his 
back was very painful and that the exacerbations were severe, 
and that when he had the exacerbation, there was total 
limitation of motion.  He described the feeling as being 
paralyzed from the back down.  The veteran indicated that he 
wore a back brace, or support, when he worked.  

In a December 1996 rating decision, the RO increased the 
veteran's back disability to 10 percent disabling; based on 
his continued episodes of intense low back pain, and the 
showing of degenerative changes L3-L5.  The disability was 
still rated under Diagnostic Code 5010, for arthritis.  The 
rate increase to 10 percent was made effective December 1, 
1991, the date of the grant of service connection.  

In December 1999, the veteran underwent a private orthopedic 
examination for VA purposes.  The veteran stated that he 
began having back pain in 1989, following a spinal anesthetic 
for the knee reconstructive surgery.  Steroid injections, and 
physical therapy, as well as various other modalities of 
treatment had not improved his condition.  The veteran 
currently complained of low back pain, with radiation down 
the back of the left leg to the calf.  The pain was 
aggravated by sitting, standing, walking, lifting, pushing, 
pulling, bending and stooping.  The veteran noted no numbness 
or tingling.  The symptoms were not aggravated by coughing or 
sneezing.  

Physical examination revealed that the veteran stood with 
shoulders level and pelvic crests level.  The head was held 
straight and spinal alignment was normal.  Legs were 
straight.  Feet pointed straight ahead.  Walking was even, 
steady and heel-to-toe.  No significant limp was present.  
The veteran walked well on the tiptoes and well on the heels.  
Observed forward flexion was 80 degrees, and normal was 
95 degrees; backward extension was 15 degrees, with normal 
being35 degrees; bend to the right was and left were 15 
degrees, bilaterally, with normal being40 degrees, and 
rotation to the right and left was 20 degrees, bilaterally 
with 35 degrees being normal.  

According to the examiner, there was complaint of pain at the 
limits of motion in the lower back in all directions.  No 
pain was noted during the performance of those motions.  The 
motions were not otherwise limited by fatigue, weakness, lack 
of endurance or incoordination.  Bending over with the knees 
straight, the fingertips reached 2 inches from the floor with 
good reversal of the lumbar lordotic curve into flexion.  
There was no scoliosis.  The examiner also noted that there 
was complaint of pain to palpation of the lumbar spine in the 
region of the left posterior iliac spine.  No tenderness was 
noted elsewhere.  No muscle spasm was noted or other 
abnormalities.  Muscle strength was normal and sensation 
appeared intact.  

Straight leg raising was 90 degrees bilaterally, and 
Lasegue's test was negative on both sides.  Patellar reflexes 
were 2+ bilaterally, and Achilles' reflexes were 2+ 
bilaterally.  Corresponding x-rays reportedly showed right 
lumbar scoliosis of 5 degrees.  There was marked spurring 
evident along the contiguous margins of the vertebral bodies 
throughout the spine.  There was narrowing at the L4-5 
interspace, as well as the L5-S1 interspace.  Those findings 
were consistent with moderate degenerative disc disease of 
the lumbar spine.  

The examination diagnosis was intervertebral disc 
syndrome/degenerative changes, L3 through L5, with pain on 
motion.  In the discussion section, the examiner stated:  

The diagnosis, in regard to the lumbar spine, should 
also include the fact that there are degenerative 
changes seen throughout the lumbar spine, consistent 
with degenerative disc disease, not just a simple 
intervertebral disc syndrome....In regard to the veteran's 
general condition, the lumbar spine problem affects his 
usual occupation, only insofar as recurrences or flare 
ups of symptoms from time to time, which will diminish 
his endurance for being able to work a full eight hours 
in any given day.  Similarly, in regard to daily 
activities, flare up of lumbar spine pain will diminish 
the amount of time each day that the veteran can spend 
standing and walking, and conversely increases the 
period of time that the veteran would have to spend each 
day lying down or using some other remedy to gain some 
relief.  

In a June 2000 rating decision, the RO increased the rating 
from 10 to 20 percent disabling.  The RO changed the 
Diagnostic rating Code from 5010, for arthritis with pain on 
motion, to include 5292, for moderate limitation of the 
lumbar spine, with degenerative changes L3 to L5.  The 
increased rating was again made effective December 1, 1991, 
the date of the original grant of service connection.  While 
the Board is allowed to determine the veteran's disability 
rating, based on various stages of the rating process, a 
staged rating analysis is not warranted here since all of the 
veteran's increased ratings were made effective back to the 
date assigned for the original grant of service connection.  
See Fenderson v. West, supra.  

Otherwise, the Board has reviewed the claim in its entirety, 
and determines that the veteran is not entitled to an 
increased rating.  In addition to the general law and 
regulations for increased rating claims, the following rating 
criteria is specific to the veteran's lumbar spine 
disability.  

Moderate limitation of the lumbar spine is evaluated as 20 
percent disabling and severe limitation is evaluated as 40 
percent disabling.  38 C.F.R.§ 4.71a, Diagnostic Code 5292 
(2000).

Diagnostic Code 5293 pertains to intervertebral disc 
syndrome.  Therein, a 20 percent evaluation is for moderate 
symptoms and recurring attacks.  A 40 percent evaluation is 
applied for severe symptoms characterized by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  

Lumbosacral strain is evaluated Diagnostic Code 5295.  With 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, a 20 
percent evaluation is warranted.  Where symptoms are severe 
with listing of the whole spine to the opposite side; 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a maximum 40 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
x-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, 
4.59.  
In a precedent opinion, General Counsel held that because 
Diagnostic Code 5293 is based upon symptomatology which 
contemplates limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under that diagnostic code.  VAOPGCPREC 36-97 
(December 12, 1997); see also Johnson v. Brown, 9 Vet. App. 7 
(1996).  As noted above, 38 C.F.R. §§ 4.40 and 4.45 together 
make clear that pain, supported by pathology and behavior, 
must be considered capable of producing compensable joint 
disability.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R.§ 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). 

The medical findings in this case do not support assignment 
of more than a 20 percent, as there is no competent evidence 
of a severe loss of lumbar spine motion, a loss of unilateral 
spine motion, listing, lumbar spasm or sciatic neuropathy.  
See Diagnostic Codes 5292, 5293, 5295.  Rather, the examiner 
in December 1999 noted that there was no muscle spasm or 
other abnormalities.  Muscle strength was normal and 
sensation was intact.  The Board also notes that the 
veteran's currently assigned 20 percent evaluation is based 
on consideration of limitation of lumbar motion with pain, 
and diagnostic evidence of degenerative changes.  The record 
shows that he currently has moderate degenerative disc 
disease of the lumbar spine.  As such, no separate evaluation 
is warranted for arthritis, or based on consideration of 38 
C.F.R. §§ 4.40, 4.45, 4.59.  See 38 C.F.R. § 4.14.  With 
respect to the latter, the Board also points to ample 
evidence of functional overlay and claimed symptomatology not 
consistent with and/or supported by objective medical 
evidence.  Evaluation of limitation of motion under 
Diagnostic Code 5292 in addition to evaluation under 
Diagnostic Code 5293 would clearly constitute pyramiding, 
compensating the veteran for identical manifestations under 
different diagnoses.  38 C.F.R. § 4.14.  As such, no higher 
evaluation for lumbar disability is warranted based on the 
evidence of record.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.


ORDER

Service connection for bilateral hearing loss is denied.

An initial evaluation in excess of 20 percent for post 
operative residuals, torn lateral and medial meniscus with 
anterior cruciate ligament reconstruction of the left knee is 
denied.  

A current separate 10 percent disability rating for 
degenerative arthritis of the left knee is granted, subject 
to the law and regulation pertaining to the payment of 
monetary benefits.  

An initial evaluation in excess of 20 percent for 
intervertebral disc syndrome with degenerative changes of the 
lumbar spine is denied.  


REMAND

Regarding the issue for entitlement to service connection for 
tinnitus, the Board notes that service medical records are 
silent for complaints of, or treatment for, tinnitus.  Post 
service, at VA audiology examination in March 1992, the 
veteran stated that he experienced a soft ringing tinnitus 
which was universal in the left ear and periodic.  He said 
that it occurred approximately twice a month and lasted for a 
few seconds.  The veteran reported that the unilateral left 
ear ringing had been going on for 15 years and that he was 
not certain of any contributing factors.  The examiner did 
not state anything further regarding tinnitus.  As indicated 
in the decision section above, the veteran testified at a 
personal hearing in August 1994, wherein he described having 
ringing in the ears, bilateral.  

Additionally, a review of the claims indicates that the 
veteran failed to report for a VA audiology/ ear, nose and 
throat examination scheduled for him in May 1995.  The Board 
notes that while the veteran has the responsibility to report 
for a VA examination, which has been authorized and 
scheduled, 38 C.F.R. § 3.326 (2000), the veteran did report 
for a VA examination in October 1996, for other ailments, and 
at that time he complained of having ringing in the ears.  In 
this context, the Board recognizes that the RO has undertaken 
extensive effort to verify the veteran's current address of 
record.  However, the record does not reflect that the RO 
attempted to reschedule the veteran for a VA ear, nose, and 
throat examination.  This is especially true since the record 
reflects that the veteran has appeared for two orthopedic 
examinations, in October 1996 and December 1999, subsequent 
to his failure to report for VA audiology/ ear, nose and 
throat examination May 1995.  

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In this case, the Board determines that the veteran should be 
afforded further VA examination for tinnitus, and that a 
medical opinion be obtained as to the etiology and extent of 
the claimed tinnitus disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
audiology and ear examination to 
determine the extent of currently 
complained of tinnitus, and to determine, 
if possible, the etiology of the 
tinnitus.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is asked to opine on whether the 
veteran currently has a diagnosis of 
tinnitus, and whether such tinnitus is 
related to exposure to noise during 
military service. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 2 -


